Citation Nr: 1611089	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-24 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his type 2 diabetes mellitus is a result of exposure to herbicides while serving in Thailand during the Vietnam Era.  The record reflects that the Veteran served as a weapons mechanic in U-Tapao, Thailand, from October 1971 to March 1973.  His service personnel records indicate that his duties included assisting with transporting munitions to the flight line on numerous occasions.  

Pertinent provisions of the VA Adjudication Procedures Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1, Part IV, Subpart ii, Chapter 2, Section H.5.b.  Specifically, the M21-1 provides that VA should request verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  Such verification is required unless the claim is "inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim."  However, if the Veteran has provided insufficient information to permit a search by JSRRC, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  M21-1, Part IV, Subpart ii, Chapter 2, Section H.5.b.3 and 7.  

A November 2012 formal finding by the AOJ indicates that exposure to herbicides in the Republic of Vietnam or Thailand cannot be verified based on the information in the record.  In a July 2014 VA Form 646, the Veteran's representative asserted that the Veteran's "duties were on the flight line which extends to/with the perimeter of where [Agent Orange] was utilized to prevent the vegetation growth."  The record does not reflect that development pursuant to M21-1, Part IV, Subpart ii, Chapter 2, Section H.5.b.3 and 7 has been completed.  Given the allegation that the Veteran's duties placed him at or near the base perimeter during his service in Thailand from October 1971 to March 1973, a remand for further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should forward a list of the Veteran's service dates and duty locations as well as his contentions regarding the nature of his exposure to herbicides in service to JSRRC and request verification of his exposure to herbicides.  The results of this development should be stated in a memorandum for the record.  

If the information is insufficient, or if the Veteran does not timely respond regarding his alleged exposure, the AOJ should forward the case to a JSRRC coordinator for a formal finding [for the record] that the information provided is insufficient to verify the Veteran's exposure to herbicides in service.  

2. The AOJ should then review the record and readjudicate the claim.  The adjudication process must include a specific finding of whether or not the Veteran's allegations of herbicide exposure are verified, and discussion of any credibility issues raised.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

